

116 S3534 IS: Pandemic Disaster Assistance Act of 2020
U.S. Senate
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3534IN THE SENATE OF THE UNITED STATESMarch 19, 2020Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide assistance to individuals affected by a pandemic, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Disaster Assistance Act of 2020.2.Assistance for pandemicsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—(1)in section 102(1) (42 U.S.C. 5122(1)), by inserting or pandemic after catastrophe;(2)in section 301 (42 U.S.C. 5141), by inserting or an emergency due to a pandemic after major disaster each place the term appears;(3)in section 408(e) (42 U.S.C. 5174(e)), by inserting or an emergency due to a pandemic after major disaster each place the term appears; (4)in section 410 (42 U.S.C. 5177)—(A)in subsection (a), by inserting or an emergency due to a pandemic after major disaster each place the term appears; and(B)by adding at the end the following:(c)Assistance during a pandemicIn the case of an emergency due to a pandemic—(1)assistance authorized under this section shall be made available to an individual regardless of whether the individual is entitled to any other unemployment compensation (as that term is defined in section 85(b) of the Internal Revenue Code of 1986); and(2)the minimum weekly benefit shall be 1.5 times the national average State unemployment compensation weekly benefit for the previous year.; (5)in section 412 (42 U.S.C. 5179)—(A)by inserting or an emergency due to a pandemic after major disaster each place the term appears; and(B)by adding at the end the following:(d)Assistance during a pandemicIn the case of an emergency due to a pandemic, for purposes of providing benefits under this section, the Secretary of Agriculture shall provide an alternative to the in-person interview requirement for all applicants for such benefits. This alternative shall be consistent with the alternative that is required to be provided for applicants entitled to accommodations during a major disaster.; and(6)in section 502(a) (42 U.S.C. 5192(a))—(A)in paragraph (7), by striking and at the end; (B)in paragraph (8)(B), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(9)provide unemployment assistance in accordance with section 410; and(10)provide assistance in accordance with section 412..